332 F.2d 784
LODGE NO. 743, INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 377.
Docket 28555.
United States Court of Appeals Second Circuit.
Argued May 26, 1964.
Decided May 26, 1964.

Mozart G. Ratner, Washington, D. C. (Plato E. Papps, Washington, D. C., and William S. Zeman, Hartford, Conn., on the brief), for petitioner.
Melvin J. Welles, N. L. R. B., Washington, D. C. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Lee M. Modjeska and William Wachter, N. L. R. B., Washington, D. C., on the brief), for respondent.
Before LUMBARD, Chief Judge, and WATERMAN and HAYS, Circuit Judges.
PER CURIAM.


1
In open court we deny the petition of the union to set aside so much of the Board's order, 144 N.L.R.B. No. 56, as dismissed so much of the complaint as charged a violation of § 8(a) (3) and (1) of the National Labor Relations Act, 29 U.S.C. § 158(a) (3) and (1) because of the company's refusal to allow time off to Butler J. Seedman, president of Lodge No. 743, to attend a conference with an agent of the Board.